April 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
            TERRENCE MANN AND EVELYN MANN, Appellants

NO. 14-13-01069-CV                           V.

    KENDALL HOME BUILDERS CONSTRUCTION PARTNERS I, LTD.,
                           Appellee
               ________________________________

       This cause, an appeal from the sanctions order signed October 28, 2013 in
favor of appellee Kendall Home Builders Construction Partners I, Ltd., was heard
on the transcript of the record. We have inspected the record and find that the trial
court erred in sanctioning appellants Terrence and Evelyn Mann. We therefore
order the ruling of the court below REVERSED and RENDER an order denying
the motion for sanctions, leaving intact the trial court’s judgment of September 23,
2013 dismissing the Manns’ claims for want of prosecution.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Kendall Home Builders Construction Partners I, Ltd.

      We further order this decision certified below for observance.